DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 02/16/2021 have been fully considered but they are not persuasive.
Applicant argues that the cited references fail to teach, disclose or suggest all limitations of claim 1.  In particular, Applicant asserts that the cited references fail to disclose “wherein the coherent light source comprises a plurality of electromagnetic radiation sources, and wherein the plurality of electromagnetic radiation sources comprises an electromagnetic radiation source that emits electromagnetic radiation having a wavelength from about 770 nm to about 790 nm.”
Applicant asserts that Blanquart provides broad disclosure of “wavelengths of electromagnetic energy, including the visible and non-visible spectrums, such as infrared (IR), ultraviolet (UV), and X-ray” and fails to disclose a coherent light source comprising a plurality of electromagnetic radiation sources. 
In response, the Examiner respectfully disagrees. Blanquart discloses, in FIG. 32 and ¶ [0169], a red light source, a green light source and a blue light source. 
Additionally, the Examiner respectfully disagrees with the assertion that the cited references fail to disclose an electromagnetic radiation source that emits electromagnetic radiation having a wavelength from about 770 nm to about 790 nm. Applicant argues that at least a portion of the claimed wavelength range 770-790 nm is outside of the range asserted by the Office.

Applicant argues that dependent claims 2-27 are allowable for their dependence on an allowable claim. For the reasons discussed above, this is not persuasive.
For the above reasons, it is believed that the rejections should be sustained.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12, 14-15, 20-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al (US 2014/0,163,319) (hereafter referenced as Blanquart) in view of Henley et al.  (US 2014/0,288,373) (hereafter referenced as Henley).
Regarding claim 1, Blanquart discloses a system comprising: a coherent light source  that emits pulses of coherent light(emit electromagnetic radiation in the form of a laser which may be pulsed, par.45); wherein the coherent light source comprises a plurality of electromagnetic radiation sources (a red light source, a green light source and a blue light source. in FIG. 32 and ¶ [0169), and wherein the plurality of electromagnetic radiation sources comprises an 
a fiber optic bundle (fiber optic, par.169) connected to the coherent light source; an image sensor (sensors, par.3) comprising a pixel array (pixel array 120, Fig.1) for sensing reflected electromagnetic radiation; and a controller in electronic communication with the coherent light source and the image sensor and configured to synchronize timing of the coherent light source and the image sensor (synchronize the emitter and the imaging sensor, claim 78);. However, Blanquart does not explicitly disclose a vibrating mechanism attached to the fiber optic bundle.
In the similar field of endeavor, Henley discloses a vibrating mechanism attached to the fiber optic bundle (attaching a vibrating mechanism to the fiber optic bundle, par.21), in order to remove speckle from a coherent light source (par.21).
Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart by attaching a vibrating mechanism to the fiber optic bundle, in order to remove speckle from a coherent light source.
Regarding claim 2, Blanquart and Henley disclose everything claimed as applied above (see claim 1). Henley further discloses wherein the vibrating mechanism comprises one or more of a mechanical motor, a piezoelectric crystal, an oscillator, or a resonator component (the vibrating device 174 may be a small mechanical motor, a piezoelectric crystal, an oscillator, and a resonator component, par.30).
Regarding claim 3, Blanquart and Henley disclose everything claimed as applied above (see claim 1). Henley further discloses wherein the controller is further in electronic 
Regarding claim 4, Blanquart and Henley disclose everything claimed as applied above (see claim 3). Henley further discloses wherein the controller is further configured to control the operation of the vibrating mechanism such that speckle caused at least in part by the coherency of the pulses of coherent light is not visible to a user in an exposure frame generated by the image sensor (a human eye cannot detect the speckle pattern, par.21).
Regarding claim 5, Blanquart and Henley disclose everything claimed as applied above (see claim 1). Henley further discloses a sleeve for coupling a first fiber optic portion of the fiber optic bundle to a second fiber optic portion of the fiber optic bundle (The first sleeve 178a and the second sleeve 178b may be used for attaching a first fiber optic bundle 160a and a second fiber optic bundle 160b, par.25); and a housing of the vibrating mechanism configured to house a vibrating device, wherein the vibrating device comprises one or more of a mechanical motor, a piezoelectric crystal, an oscillator, or a resonator component (the vibrating device 174 may be a small mechanical motor, a piezoelectric crystal, an oscillator, and a resonator component, par.30); wherein the housing of the vibrating mechanism is attached to the sleeve (Fig.2).
Regarding claim 6, Blanquart and Henley disclose everything claimed as applied above (see claim 5). Henley further discloses wherein the vibrating mechanism (vibrating device 174, Fig.2) is the only vibrating mechanism attached to the fiber optic bundle, and wherein the vibrating mechanism vibrates each of the first fiber optic portion (first fiber optic bundle 160a, Fig.2) and the second fiber optic portion (second fiber optic bundle 160b, Fig.2).
Regarding claim 7, Blanquart and Henley disclose everything claimed as applied above (see claim 1). Henley further discloses wherein the vibrating mechanism is configured to vibrate the fiber optic bundle such that at least one pulse of coherent light of the pulses of coherent light transmitted on the fiber optic bundle loses coherency momentarily as the geometry of the path travelled by the pulse of coherent light is changed by vibration of the vibrating mechanism (causing the light to lose coherence momentarily as the geometry of its path is changed, claim 12).
Regarding claim 8, Blanquart and Henley disclose everything claimed as applied above (see claim 1). Blanquart further discloses wherein each of the plurality of electromagnetic radiation sources of the coherent light source is a laser bundle comprising a plurality of laser units, wherein the plurality of electromagnetic radiation sources comprises (electromagnetic emitter may be a laser or LED emitter, par.87):
a red laser bundle (Red Laser T3, Fig.1) for emitting a red wavelength of electromagnetic radiation; a green laser bundle (Green Laser T1, Fig.1 ) for emitting a green wavelength of electromagnetic radiation; a blue laser bundle (Blue Laser T2 Fig.1) for emitting a blue wavelength of electromagnetic radiation; and a hyperspectral bundle (Cyan, Magenta and Yellow; Ultraviolet; infra -red; any combination of the foregoing, or any other color combination, including all visible and non-visible wavelengths, par.47) for emitting a hyperspectral wavelength of electromagnetic radiation for eliciting a spectral response.
Regarding claim 9, Blanquart and Henley disclose everything claimed as applied above (see claim 8). Blanquart further discloses wherein the hyperspectral bundle for emitting the hyperspectral wavelength of electromagnetic radiation comprises one or more of: a first hyperspectral bundle for emitting the electromagnetic radiation having the wavelength from 
Regarding claim 10, Blanquart and Henley disclose everything claimed as applied above (see claim 1). Henley further discloses wherein: the vibrating mechanism introduces a vibration stimulus to the fiber optic bundle to cause a series of changes to the path geometry of the fiber optic bundle; and wherein the series of changes to the path geometry are performed at a high frequency such that an observable speckle pattern in an exposure frame generated by the image sensor is substantially removed (The introduction of the vibration or vibration stimulus to the fiber optic bundle 160 introduces a series of changes in path geometry. The series of changes should be performed at a high enough frequency so that the observable speckle pattern may be substantially eliminated or removed, par.26).
Regarding claim 11, Blanquart and Henley disclose everything claimed as applied above (see claim 1). Blanquart further discloses wherein the image sensor is configured to generate a plurality of exposure frames (Red, green and Blue Frames, Fig.14), wherein each of the plurality of exposure frames corresponds to a pulse of coherent light emitted by the coherent light source.
Regarding claim 12, Blanquart and Henley disclose everything claimed as applied above (see claim 11). Blanquart further discloses wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during a readout 
Regarding claim 14, Blanquart and Henley disclose everything claimed as applied above (see claim 1). Blanquart further discloses wherein the coherent light source is configured to emit, during a pulse duration, a plurality of sub-pulses of coherent light having a sub-duration shorter than the pulse duration (Fig.7D).
Regarding claim 15, Blanquart and Henley disclose everything claimed as applied above (see claim 1). Blanquart further discloses wherein one or more of the pulses of coherent light emitted by the coherent light source comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse (Fig.7A).
Regarding claim 20, Blanquart and Henley disclose everything claimed as applied above (see claim 1). Blanquart further discloses wherein the controller is configured to synchronize timing of the pulses of coherent light during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array (The time between the last row readout and the next readout cycle may be called the blanking time 216, par.64).
Regarding claim 21, Blanquart and Henley disclose everything claimed as applied above (see claim 1). Blanquart further discloses wherein two or more pulses of coherent light emitted by the coherent light source result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame (Fig.22).
Regarding claim 22, Blanquart and Henley disclose everything claimed as applied above (see claim 1). Blanquart further discloses wherein the image sensor comprises a first image sensor and a second image sensor such that the image sensor can generate a three-dimensional image (producing a three dimensional image, par.165).
Regarding claim 23, Blanquart and Henley disclose everything claimed as applied above (see claim 1). Blanquart further discloses wherein the coherent light source is configured to emit a sequence of pulses of coherent light repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of coherent light (Fig.6 and Fig.14).
Regarding claim 24, Blanquart and Henley disclose everything claimed as applied above (see claim 1). Blanquart further discloses wherein the pulses of coherent light are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the coherent light source repeats the pattern of varying wavelengths of electromagnetic radiation (pulse cycle pattern, par.76).
Regarding claim 27, Blanquart and Henley disclose everything claimed as applied above (see claim 1). In addition, Blanquart discloses further comprising a filter (a mechanical shutter and filters to create pulsed color light, par.167) that filters electromagnetic radiation having a wavelength from about 770 nm to about 790 nm (Infrared (IR) mentioned in par.172 has a wavelength 780-1000 nm).
Claims 13, 16-19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart, in view of Henley, and further in view of Austin et al.  (US 2018/0,368,656)) (hereafter referenced as Austin).
Regarding claim 13, Blanquart and Henley teach everything claimed as applied above (see claim 1). However, they do not explicitly disclose wherein at least a portion of the plurality of electromagnetic radiation sources of the coherent light source is a fluorescence excitation source for emitting a fluorescence excitation wavelength for fluorescing a reagent, wherein the fluorescence excitation wavelength comprises the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm. 
In the similar field of endeavor, Austin discloses wherein at least a portion of the plurality of electromagnetic radiation sources of the coherent light source is a fluorescence excitation source for emitting a fluorescence excitation wavelength for fluorescing a reagent (injecting fluorescent chemical and illuminating the area with light that will induce fluorescence, par.1345) wherein at least a portion of the pulses of coherent light emitted by the coherent light source is a fluorescence excitation wavelength for fluorescing a reagent, wherein the fluorescence excitation wavelength comprises the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm (In some embodiments, the wavelength of fluorescent emission is in the infrared, par.1345), in order to improve a surgical tool view by providing a fluorescent image in addition to image not based on fluorescence (par.1345). 
Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart and Henley by injecting fluorescent chemical and illuminating the area with light that will induce fluorescence, 
Regarding claim 16, Blanquart and Henley teach everything claimed as applied above (see claim 1). However, they do not explicitly disclose wherein at least a portion of the pulses of coherent light emitted by the coherent light source is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame.
In the similar field of endeavor, Austin discloses wherein at least a portion of the pulses of coherent light emitted by the coherent light source is a fluorescence excitation emission (injecting fluorescent chemical and illuminating the area with light that will induce fluorescence, par.1345) that results in a fluorescence exposure frame (For example, an optical detector that is sensitive to the wavelength of the fluorescent emission may be employed to view the fluorescent image, par.1345) created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame (enable the fluorescing tissue to be visible, par.1347), in order to improve a surgical tool view by providing a fluorescent image in addition to image not based on fluorescence (par.1345). 
Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart and Henley by injecting fluorescent chemical and illuminating the area with light that will induce fluorescence, 
Regarding claim 17, Blanquart and Henley and Austin teach everything claimed as applied above (see claim 16). Austin further teaches wherein the fluorescence excitation emission comprises the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm (the wavelength of fluorescent emission is in the infrared, par.1345).
Regarding claim 18, Blanquart and Henley and Austin teach everything claimed as applied above (see claim 16). Austin further teaches wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene (such superimposed images can advantageously show margins between healthy and unhealthy tissue, par.1363).
Regarding claim 19, Blanquart and Henley and Austin teach everything claimed as applied above (see claim 18). Austin further teaches wherein the critical structure comprises one or more of a nerve (nerve, 1509), a ureter, a blood vessel, an artery, a blood flow, or a tumor (tumors, par.1345).
Regarding claim 25, Blanquart and Henley teach everything claimed as applied above (see claim 1). Blanquart further teaches wherein at least a portion of the pulses of coherent light comprise a red wavelength, a green wavelength, a blue wavelength ((Red, Blue and Green Laser Pulses, Fig.7A-7D), such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength can be 
However, Blanquart and Henley do not teach a coherence light comprising a fluorescence excitation wavelength and overlaying fluorescence imaging data into RGB image, wherein the fluorescence excitation wavelength of electromagnetic radiation comprises the electromagnetic radiation having the wavelength from about 770 nm to about 790.
In the similar field of endeavor, Austin discloses a coherence light comprising a fluorescence excitation wavelength (injecting fluorescent chemical and illuminating the area with light that will induce fluorescence, par.1345) and overlaying fluorescence imaging data into RGB image (These fluorescence images may be viewed superimposed on images of the surgical site not based on fluorescence, par.1345), wherein the fluorescence excitation wavelength of electromagnetic radiation comprises the electromagnetic radiation having the wavelength from about 770 nm to about 790 (the wavelength of fluorescent emission is in the infrared, par.1345), in order to improve a surgical tool view by providing a fluorescent image in addition to image not based on fluorescence (par.1345). 
Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart and Henley by injecting fluorescent chemical and illuminating the area with light that will induce fluorescence, in order to improve a surgical tool view by providing a fluorescent image in addition to image not based on fluorescence.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Blanquart, in view of Henley, further in view Austin, and further in view of Stokes et al.  (US 2019/0,125,454) (hereafter referenced as Stokes).
Regarding claim 26, Blanquart and Henley teach everything claimed as applied above (see claim 1). However, they do not explicitly disclose wherein at least a portion of the pulses of coherent light comprise a luminance emission, a red chrominance emission, a blue chrominance emission, and a fluorescence excitation emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, and the fluorescence excitation emission can be processed to generate a YCbCr image frame comprising an overlay of fluorescence imaging data, wherein the fluorescence excitation emission of electromagnetic radiation comprises the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm.
In the similar field of endeavor, Stokes discloses wherein at least a portion of the pulses of coherent light comprise a luminance emission, a red chrominance emission, a blue chrominance emission (Y(luminance pulse), Cb(Cb(ChromaBlue) and Cr(ChroamRed), par.1385), such that reflected electromagnetic radiation sensed by the pixel array (pixel array, par.1385) corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, in order to better resolution in luminance having YCbCr emission rather than RGB emission (par.1383).
Therefore, given this teaching, Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart and Henley by YCbCr emission instead of RGB emission and receiving 
However, Blanquart and Henley and Stokes still do not teach a fluorescence excitation emission which can be processed to generate a YCbCr image frame comprising an overlay of fluorescence imaging data, wherein the fluorescence excitation emission of electromagnetic radiation comprises the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm.
In analogous field of endeavor, Austin teaches a fluorescence excitation emission (injecting fluorescent chemical and illuminating the area with light that will induce fluorescence, par.1345) which can be processed to generate a YCbCr image frame comprising an overlay (These fluorescence images may be viewed superimposed on images of the surgical site not based on fluorescence, par.1345) of fluorescence imaging data, wherein the fluorescence excitation emission of electromagnetic radiation comprises the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm (In some embodiments, the wavelength of fluorescent emission is in the infrared, par.1345), in order to improve a surgical tool view by providing a fluorescent image in addition to image not based on fluorescence (par.1345). 
Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart and Henley by injecting fluorescent chemical and illuminating the area with light that will induce fluorescence, in order to improve a surgical tool view by providing a fluorescent image in addition to image not based on fluorescence.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/799,212 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of copending Application No. 16/799,212 is further limiting of claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/799,187 (reference application) in view of  Blanquart. Although the claims at issue are not identical, they are not patentably distinct from each other, because claim 16 of copending Application No. 16/799,187 discloses all the features of claim 1 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/FABIO S LIMA/ Primary Examiner, Art Unit 2486